Citation Nr: 1241481	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2008, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of the hearing is of record.

The Veteran failed to report for a Travel Board hearing scheduled in June 2011.  Therefore, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (2012). 

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran is service-connected for schizophrenia, paranoid type.  This disability is rated as 100 percent disabling.  In a November 2008 rating decision, the RO determined that the Veteran was incompetent handle disbursement of funds based upon the findings of his VA psychiatrist and social worker, as well as VA treatment records reflecting a history of impaired judgment.

VA outpatient treatment records discuss the Veteran's psychiatric difficulties and their impact on his judgment and ability to manage his funds.  An August 2007 VA treatment report reflects that the Veteran had three payday loans against his next disability benefits check.  It was indicated that he had problems with overspending but resisted the idea of a fiduciary.  

A January 2008 VA treatment report includes the Veteran's parole officer's report that he had gambled away his entire check for the month.  Later in January 2008, the Veteran's treating psychiatrist reported that the Veteran had a several month history of spending money in casinos and not paying bills.  He determined that the Veteran was incapable of managing funds due to impaired judgment.  

Continued VA outpatient treatment records, prior to the assignment of a fiduciary, detail the Veteran's difficulties with managing his funds, paying his bills, and maintaining his mortgage payments.  

During the Veteran's October 2008 DRO hearing, he reported that-contrary to VA treatment reports-he did not have any problems managing his bills and providing for his own food, clothing and shelter.  While he did not have a surplus of funds, he indicated that his mortgage and utility payments were up to date and he was able to manage his affairs.  The DRO indicated that he would set up a VA examination to have the Veteran evaluated to determine competency.  

However, the record does not indicate that the Veteran was ever afforded a VA examination to determine his competency to manage VA benefit payments.  

Since the appointment of the fiduciary, treatment records from 2009 through 2011 reflect that the Veteran has continued to protest the finding of incompetency.  In November 2010, the Veteran reported that he could manage his own money, despite indications that he was unable to maintain the mortgage payments on his house.  In November 2011, the Veteran's treating psychiatrist recommended continuation of the fiduciary due to the Veteran's history of making very poor financial decisions when managing his own money.

Given that the Veteran has not been afforded an examination to determine competency, and the discrepancies between the Veteran's treatment reports and his statements as to his ability to manage his funds, the Board believes that the Veteran should be afforded an examination in order to determine his level of competency.

In addition, as noted by the Veteran's representative, under 38 C.F.R. § 3.353(b)(2) the Veterans Service Center Manager (VSCM, formerly the Adjudication Officer or the Veterans Service Officer (VSO) of jurisdiction) must develop  "information as to the beneficiary's social, economic and industrial adjustment."  See also Coleman v. Brown, 5 Vet. App. 371, 374 (1993) (failure to include the VSO in the process of determining whether the veteran was competent is reversible error; the VSO is intended to play an integral role in developing the evidence relating to the veteran's ability to handle his affairs).  While on remand, the appropriate degree of participation by the VSCM, especially in obtaining and assembling evidence of the veteran's "social, economic and industrial adjustment," needs to be documented.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's psychiatric disability, to include records from the Phoenix VA Medical Center.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO or AMC should arrange for the Veteran to undergo psychiatric examination to address the Veteran's competency to manage his VA benefit payments.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated tests should be accomplished and all clinical findings should be reported in detail.  

Based on the results of the examination and the review of the Veteran's history as reflected in the claims file, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.  

In making this determination, the examiner is asked to specifically address the Veteran's psychiatric history and the VA outpatient treatment records detailing the Veteran's financial matters and progress since a fiduciary was appointed.

The examiner should offer a complete rationale for his or her conclusions, and this should be fully set forth in the report of examination.

3.  The VSCM should next review the evidentiary record and determine whether additional evidence of the appellant's "social, economic and industrial adjustment" is required in order to determine the appellant's competency for VA purposes.  If so, the VSCM should develop this information pursuant to 38 C.F.R. § 3.353(b)(2). If not, the VSCM should, by memorandum to be incorporated into the claims file, set forth the prior participation of the VSCM, Adjudication Officer, or VSO of jurisdiction in the development of the current evidentiary record in satisfaction of the requirements of 38 C.F.R. § 3.353(b)(2). 

4.  After all indicated development has been completed, the VSCM should determine whether the evidence indicates that the appellant may be capable of administering VA funds payable to him without limitation; and, if so, refer that evidence to the rating agency with a statement of his or her findings, as set forth in 38 C.F.R. § 3.353(b)(3).

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


